             Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 1 of 15



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------×
 JOSE BETANCES,

                           Plaintiff,                                        1:21-cv-04831

              v.
                                                                             COMPLAINT
 CHESTNUT HOLDINGS OF NEW YORK INC.,
                                                                             Jury Trial Requested
                            Defendant.
 ------------------------------------------------------------------------×

        Plaintiff José Betances, by his counsel, The Harman Firm, LLP, alleges for his Complaint

against Defendant Chestnut Holdings of New York Inc. (“Chestnut”) as follows:

                                     PRELIMINARY STATEMENT

        1.         Betances worked as an accountant for Chestnut. He seeks damages, attorneys’ fees,

and costs against Chestnut for failing to pay him at the overtime premium rate for hours worked

in excess of 40 in a work week by misclassifying him as exempt from the overtime pay

requirements of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and the New

York State Labor Law (“NYLL”), N.Y. Lab. Law §§ 1 et seq.

        2.         Chestnut paid Betances, male, less than similarly situated female accountants.

Betances seeks damages, attorneys’ fees, and costs against Chestnut for paying him less than

similarly situated female employees, in violation of the Equal Pay Act of 1963 (“EPA”), 29 U.S.C.

§ 206, and the New York State Equal Pay Act (“NYEPA”), N.Y. Lab. Law § 194.

        3.         Chestnut terminated Betances around the time that he requested leave for a serious

health condition.      Betances seeks damages, attorneys’ fees, and costs against Chestnut for

interfering with his rights under the Family and Medical Leave Act (“FMLA”) and retaliating

against him by terminating his employment, in violation of the FMLA, 29 U.S.C. §§ 2601 et seq.



                                                        1
            Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 2 of 15




       4.       Betances’s health condition rendered him disabled. Betances seeks damages,

attorneys’ fees, and costs against Chestnut for disability discrimination by failing to provide him

with a reasonable accommodation, failing to engage in a cooperative dialogue, and terminating his

employment due to his disability, in violation of New York City Human Rights Law

(“NYCHRL”), N.Y.C. Admin. § 8-101 et seq.

                                  JURISDICTION AND VENUE

       5.       Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over Plaintiff’s

claims arising under the FLSA, EPA, and FMLA.

       6.       Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over

Plaintiff’s NYLL, NYEPA, and NYCHRL, as these claims are so related to the claims within

such original jurisdiction that they form part of the same case or controversy.

       7.       Pursuant to 28 U.S.C. § 1391(b), venue is proper in the United States District Court

for the Southern District of New York, as a substantial part of the events giving rise to these claims

occurred within this District.

                                          TRIAL BY JURY

       8.       Plaintiff respectfully requests a trial before a jury.

                                              PARTIES

       9.       Betances, at all times relevant hereto, was and is a resident of New York County in

the State of New York.

       10.      Betances worked as an accountant for Chestnut for approximately six years before

his unlawful termination.

       11.      Upon information and belief, at all times relevant hereto, Chestnut was and is a

domestic business corporation with its principal place of business located at 5676 Riverdale Ave.



                                                   2
            Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 3 of 15




Suite 307, Bronx, NY 10471. Chestnut is a family-owned real estate investment and property

management firm that acquires, manages and improves multifamily properties throughout New

York City, and it employs 50 plus employees.

                                   STATEMENT OF FACTS
Background

       12.      Betances graduated summa cum laude from Monroe College with a degree in

accounting in 2014.

       13.      Betances began working at Chestnut as an accountant on June 15, 2015, with a

salary of $37,500.

       14.      Betances was hired by Joshua Dressler, Controller.

Unequal Pay Based on Sex

       15.      Accountants at Chestnut were compensated in salary and bonus.

       16.      Throughout his employment, Betances received a lower salary than female

accounts.

       17.      Betances and the other accountants performed work that required equal skill, effort,

and responsibility, and was performed under similar working conditions.

       18.      Indeed, in many respects, Betances’s skill and effort exceeded that of his female

coworkers.

       19.      For instances, Betances was in charge of processing invoices and creating monthly

financial packets for investors.

       20.      Most of this job involved working on Excel, at which Betances was superior to the

other accountants.

       21.      Regardless, Dressler gave Betances consistently lesser raises than the women on

the accounting team, resulting in the women being paid at a significantly higher rate than Betances.

                                                 3
            Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 4 of 15




       22.      The highest salary Chestnut paid Betances was $54,000.

       23.      The female accountants, however, made in excess of $60,000 in salary, even though

Betances was more knowledgeable of the position and completed his work more efficiently than

they did.

       24.      Chestnut also paid Betances lower bonuses.

       25.      In his last annual meeting, in and around December 2020, Betances received a

bonus of only $500.

       26.      The typical bonus was at minimum from $2,000 to as high as $20,000.

Unpaid Overtime

       27.      Betances worked unpaid overtime throughout his employment with Chestnut.

       28.      The regular, 40 hours work week at Chestnut is from 8:45 a.m. to 5:30 p.m. with a

one hour paid lunch.

       29.      Betances would typically work from 8:45 a.m. to 7:00 p.m. (with one instance of

Mr. Betances working as late as 7:45 p.m.) when he stayed late.

       30.      In and around November 2015, when the accounting team first created a purchase

order log, Betances stayed late figuring out the layout and formulas.

       31.      Every year at the start of the tax season (January 1 to April 15), Betances stayed

late to put together the tax forms as well as creating the sign off sheets for employees

       32.      Also, in and around 2018 and 2019, Betances stayed late to create tax Forms 1094

and 1095 for all employees.

       33.      Betances also stayed late to create forms for other people to use such as stock items

list, reimbursement forms, and time off request forms, among other things.




                                                  4
            Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 5 of 15




        34.     Whenever Betances stayed late, Dressler told him to come in an hour later the next

day regardless how long Betances had actually been working.

        35.     Chestnut never paid his overtime at the overtime premium rate for each hour

worked in excess of 40 in a given week.

        36.     Betances worked overtime regularly with specific weeks being on or around the

week(s) of July 13, 2016; January 24, 2017; April 4, 2017; January 24, 2018; and January 24,

2019.

        37.     At all relevant times, Chestnut was aware that Betances was working unpaid

overtime.

        38.     In and around 2019, during a meeting in Dressler’s office, in response to Betances’s

complaint that his workload required him to work overtime, Dressler threatened him with

demotion or even termination by telling him he should “go back to work in a warehouse.”

Unlawful Termination

        39.     On or about February 19, 2021, Betances had a seizure, which required him to be

hospitalized.

        40.     At the hospital, Betances suffered from a second seizure, during which time fell

onto his shoulder and broke a vertebra.

        41.     As a result of the fall, Betances required surgery.

        42.     Betances was also given a neck brace, which he was required to wear for two

months.

        43.     That same day, February 19, 2021, Betances informed Dressler of his serious health

condition and the medical emergency in which he found himself.




                                                  5
          Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 6 of 15




        44.     On or about February 23, 2021, Betances was discharged from the hospital;

however, he was prescribed, and was taking, pain killers, anti-inflammatories, and blood thinners

to treat his conditions.

        45.     On March 1, 2021, Dressler asked Betances to call him, which Betances did that

day.

        46.     Dressler started the call by asking if Betances was in a lot of pain and if there was

medicine that Betances was taking for it.

        47.     Betances confirmed that he was in a lot of pain and under medication.

        48.     Without any warning or explanation, Dressler then told Betances that Betances’s

employment with Chestnut was terminated, effective immediately.

        49.     Shortly after, Chestnut sent Betances an email containing a severance agreement

and general release.

        50.     By email, Betances reiterated to Dressler that Betances only needed to recuperate

and would be able to return to work.

        51.     Dressler, however, continually refused to entertain any disability accommodation.

        52.     To make matters worse, Ben Rieder, Chief Operating Officer, sent a company-wide

email falsely stating that Betances had “left the company effective immediately,” when Rieder

knew that Betances had been terminated.

        53.     Rieder’s email implied that Betances had suddenly quit on his own accord and

without any courtesy to his employer or colleagues.

        54.     Rieder’s email harmed Betances’ reputation among his peers and career network.


                                   CAUSES OF ACTION
                                FIRST CAUSE OF ACTION
                           Unpaid Overtime in Violation of the FLSA

                                                  6
         Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 7 of 15




       55.     Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 54 with the same force as though separately alleged herein.

       56.     At all relevant times, Plaintiff was employed by Defendant within the meaning

of the FLSA.

       57.     The FLSA mandates that employers compensate employees at one-and-a-half times

their normal hourly rate for all hours worked over 40 in a work week.

       58.     Defendant willfully and intentionally violated the FLSA’s overtime requirement by

not paying Plaintiff at the overtime premium rate for overtime worked.

       59.     Defendant did not have a good-faith belief for believing that its conduct did not

violate the FLSA.

       60.     Plaintiff seeks to recover from Defendant his unpaid overtime compensation,

liquidated damages, punitive damages, interest, attorneys’ fees, and costs, as well as any other

remedies the Court deems proper.

                             SECOND CAUSE OF ACTION
                         Unpaid Overtime in Violation of the NYLL

       61.     Plaintiffs hereby reallege and incorporates each and every allegation contained in

paragraphs 1 through 60 with the same force as though separately alleged herein.

       62.     At all relevant times, Plaintiff was employed by Defendant within the meaning of

the NYLL.

       63.     The NYLL mandates that employers must compensate employees at one-and-a-half

times their normal hourly rate for all hours worked over 40 in a work week.

       64.     Defendant willfully and intentionally violated the NYLL’s overtime requirement

by not paying Plaintiff at the overtime premium rate for any overtime worked.



                                               7
          Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 8 of 15




       65.     Defendant did not have a good-faith belief for believing that its conduct did not

violate the NYLL.

       66.     Plaintiff seeks to recover from Defendant his unpaid overtime compensation,

liquidated damages, punitive damages, interest, attorneys’ fees, and costs, as well as any other

remedies the Court deems proper.

                                 THIRD CAUSE OF ACTION
                       Failure to Pay Equal Pay in Violation of the EPA

       67.     Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 65 with the same force as though separately alleged herein.

       68.     The EPA prohibits employers from paying employees who perform substantially

similar work, requiring substantially equal skill in substantially similar environments, disparately

because of the employees’ gender.

       69.     Defendant paid Plaintiff a significantly lower hourly wage than the female

accounts, who performed substantially similar work.

       70.     Defendant willfully and intentionally violated the EPA’s equal pay requirement by

not paying Plaintiff the same amount as female accountants.

       71.     Defendant did not have a good-faith belief for believing that its conduct did not

violate the NYLL.

       72.     Plaintiff seeks to recover from Defendant the pay differential between what he was

paid and what his colleagues of the opposite sex were paid, liquidated damages, punitive damages,

interest, attorneys’ fees, and costs, as well as any other remedies the Court deems proper.

                               FOURTH CAUSE OF ACTION
                     Failure to Pay Equal Pay in Violation of the NYEPA




                                                 8
          Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 9 of 15




        73.     Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 72 with the same force as though separately alleged herein.

        74.     The NYEPA prohibits an employer from paying an employee a wage at a rate less

than the rate at which an employee of the opposite sex in the same establishment is paid for equal

work on a job the performance of which requires equal skill, effort and responsibility, and which

is performed under similar working conditions.

        75.     Defendant paid Plaintiff at a rate less than the rate at which it compensated female

accountants for equal work on a job the performance of which requires equal skill, effort and

responsibility, and which is performed under similar working conditions.

        76.     Defendant violated the NYEPA.

        77.     Defendant willfully and intentionally violated the NYEPA’s equal pay requirement

by not paying Plaintiff the same amount as female accountants who performed substantially similar

work.

        78.     Defendant did not have a good-faith belief for believing that its conduct did not

violate the NYLL.

        79.     Plaintiff seeks from Defendant the pay differential between what he was paid and

what his colleagues of the opposite sex were paid, liquidated damages, emotional distress damages,

punitive damages, interest, attorneys’ fees, and costs, as well as any other remedies the Court

deems proper.

                                  FIFTH CAUSE OF ACTION
                                  Interference under the FMLA

        80.     Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 79 with the same force as though separately alleged herein.




                                                 9
          Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 10 of 15




         81.    Under the FMLA, an employee “shall be entitled to a total of 12 workweeks of

leave during any 12-month period” in order to “care for …[a] parent [with] a serious health

condition.” 29 U.S.C. §§ 2612(a)(1), 2612(a)(1)(C).

         82.    A failure to provide employees with adequate FMLA notice results in an

interference claim where the lack of notice caused the employee to forfeit FMLA Leave.

         83.    Plaintiff had a serious health condition.

         84.    Defendant failed to inform Plaintiff of his right to take FMLA leave and terminated

his employment.

         85.    As a result of Defendant’s failures, Plaintiff was prevented from taking FMLA

leave.

         86.    As such, Defendant interfered with Plaintiff’s right to FMLA leave and, therefore,

violated the FMLA.

         87.    Defendant willfully and intentionally violated the FMLA by not providing Plaintiff

with notice of his right to leave.

         88.    Defendant did not have a good-faith belief for believing that its conduct did not

violate the FMLA.

         89.    Plaintiff seeks from Defendant equitable relief, economic damages, liquidated

damages, punitive damages, interest, attorneys’ fees, and costs, as well as any other remedies the

Court deems proper.

                                     SIXTH CAUSE OF ACTION
                                     Retaliation under the FMLA

         90.    Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 89 with the same force as though separately alleged herein.




                                                 10
         Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 11 of 15




        91.    Under the FMLA, an employee “shall be entitled to a total of 12 workweeks of

leave during any 12-month period” in order to “care for …[a] parent [with] a serious health

condition.” 29 U.S.C. §§ 2612(a)(1), 2612(a)(1)(C).

        92.    Plaintiff had a serious health condition.

        93.    Plaintiff requested leave by asking for time off to recuperate before returning to

work.

        94.    Instead of providing Plaintiff with leave, Defendant terminated his employment.

        95.    Defendant’s decision to terminate Plaintiff was directly related to his need for

FMLA leave. Had Plaintiff not asked for and needed leave, he would not have been terminated.

        96.    Defendant willfully and intentionally violated the FMLA by not terminating

Plaintiff for requesting medical leave.

        97.    Defendant did not have a good-faith belief for believing that its conduct did not

violate the FMLA.

        98.    Plaintiff seeks from Defendant equitable relief, economic damages, liquidated

damages, punitive damages, interest, attorneys’ fees, and costs, as well as any other remedies the

Court deems proper.


                             SEVENTH CAUSE OF ACTION
         Failure to Engage in the Cooperative Process in Violation of the NYCHRL

        99.    Plaintiff hereby realleged and incorporates each and every allegation contained in

paragraphs 1 through 98 with the same force as though separately alleged herein.

        100.    Under the NYCHRL, a failure to engage in a cooperative dialogue with an

individual requesting an accommodation is an independent violation of the NYCHRL. Upon

reaching a final determination at conclusion of a cooperative dialogue, an employer must provide



                                                11
         Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 12 of 15




any person requesting an accommodation who participated in the cooperative dialogue with a

written final determination identifying any accommodation granted or denied.

       101.      Plaintiff requested a reasonable accommodation, specifically, limited leave.

       102.      At no time did Defendant engage in the required cooperative dialogue, as

required under the NYCHRL. At no time did Defendant issue any written decision as to why a

reasonable accommodation was denied or granted.           Defendant did not grant Plaintiff any

accommodation.

       103.      As such, Defendant has violated the NYCHRL.

       104.      As a direct and proximate consequence of Defendant’s disability discrimination,

Plaintiff has suffered, and continues to suffer, substantial damages, including, but not limited to,

back and front pay, and emotional distress damages, all in amounts to be determined at trial.

       105.      Defendant’s discriminatory treatment of Plaintiff involved a conscious disregard

of Plaintiff’s rights or conduct so reckless as to amount to such disregard. Accordingly, Plaintiff

is entitled to an award of punitive damages against Defendant.

       106.     Plaintiff seeks from Defendant economic damages, emotional distress damages,

punitive damages, interest, attorneys’ fees, and costs, as well as any other remedies the Court

deems proper.

                              EIGHTH CAUSE OF ACTION
       Failure to Provide a Reasonable Accommodation in Violation of the NYCHRL

       107.      Plaintiff hereby realleged and incorporates each and every allegation contained

in paragraphs 1 through 106 with the same force as though separately alleged herein.

       108.     The NYCHRL requires employers to provide a reasonable accommodation to

individuals with disabilities.

       109.     Defendant failed to provide an accommodation for Plaintiff’s disability.

                                                 12
          Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 13 of 15




        110.    As a direct and proximate consequence of Defendant’s discrimination, Plaintiff has

suffered and continues to suffer, substantial non-monetary damages, including, but not limited to,

emotional distress and suffering, all in amounts to be determined at trial.

        111.     As a direct and proximate consequence of Defendant’s disability discrimination,

Plaintiff has suffered, and continues to suffer, substantial damages, including, but not limited to,

back and front pay, and emotional distress damages, all in amounts to be determined at trial.

        112.     Defendant’s discriminatory treatment of Plaintiff involved a conscious disregard

of Plaintiff’s rights or conduct so reckless as to amount to such disregard. Accordingly, Plaintiff

is entitled to an award of punitive damages against Defendant.

        113.    Plaintiff seeks from Defendant economic damages, emotional distress damages,

punitive damages, interest, attorneys’ fees, and costs, as well as any other remedies the Court

deems proper.

                             NINETH CAUSE OF ACTION
                 Wrongful Termination Based on Disability Discrimination in
                                Violation of the NYCHRL

        114.    Plaintiff hereby realleged and incorporates each and every allegation contained in

paragraphs 1 through 113 with the same force as though separately alleged herein.

        115.     The NYCHRL prohibits an employer from discriminating against an employee in

compensation or in terms, conditions, and privileges of employment on the basis of disability.

        116.     Defendant violated the NYCHRL when it terminated Plaintiff’s employment,

at least in part, because of his disability.

        117.     As a direct and proximate consequence of Defendant’s disability discrimination,

Plaintiff has suffered, and continues to suffer, substantial damages, including, but not limited to,

back and front pay, and emotional distress damages, all in amounts to be determined at trial.



                                                 13
         Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 14 of 15




       118.      Defendant’s discriminatory treatment of Plaintiff involved a conscious disregard

of Plaintiff’s rights or conduct so reckless as to amount to such disregard. Accordingly, Plaintiff

is entitled to an award of punitive damages against Defendant.

       119.     Plaintiff seeks from Defendant economic damages, emotional distress damages,

punitive damages, interest, attorneys’ fees, and costs, as well as any other remedies the Court

deems proper.

                                       REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the following relief:

           A. For the first cause of action, damages, interest, attorneys’ fees, and costs to be

                determined at trial;

           B. For the second cause of action, damages, interest, attorneys’ fees, and costs to be

                determined at trial;

           C. For the third cause of action, damages, interest, attorneys’ fees, and costs to be

                determined at trial;

           D. For the fourth cause of action, damages, interest, attorneys’ fees, and costs to be

                determined at trial;

           E. For the fifth cause of action, damages, interest, attorneys’ fees, and costs to be

                determined at trial;

           F. For the sixth cause of action, damages, interest, attorneys’ fees, and costs to be

                determined at trial;

           G. For the seventh cause of action, damages, interest, attorneys’ fees, and costs to be

                determined at trial;




                                                14
       Case 1:21-cv-04831-AJN Document 1 Filed 06/02/21 Page 15 of 15




         H. For the eighth cause of action, damages, interest, attorneys’ fees, and costs to be

            determined at trial;

         I. For the nineth cause of action, damages, interest, attorneys’ fees, and costs to be

            determined at trial; and

         J. For such other and further relief as the Court deems just and proper.


Dated: New York, New York
       June 2, 2021



                                                  THE HARMAN FIRM, LLP



                                          By:
                                                  Walker G. Harman, Jr. [WH-8044]
                                                  Attorney for Plaintiff
                                                  244 Fifth Ave., Suite H211
                                                  New York, NY 10001
                                                  (646) 248-2288
                                                  wharman@theharmanfirm.com




                                             15
